iLabor Network Supplier Agreement
Amendment No. 2


Whereas, pursuant to the iLabor Network Supplier Agreement entered into between
ClearPoint Resources, Inc. (“ClearPoint”),  Staffchex, Inc. (“Staffchex”) and
Staffchex Servicing, Inc. (“Staffchex Servicing” and together with “Staffchex”,
the “Company”) on February 28th, 2008 (the “Agreement”), and as Amended on March
16th, 2009, ClearPoint and the Company wish to enter into this amendment (the
“Second Amendment”) to the Agreement dated this  18th  day of November, 2009 but
effective as of November 1, 2009 (the “Effective Date”) as follows:


1. Section 3 of the Agreement “3. Compensation; Payment Terms; Insurance; Taxes”
shall be deleted in its entirety and replaced with the following:


3.  Compensation; Payment Terms; Insurance; Taxes.  For services performed in
accordance with the Project requirements, ClearPoint will pay the Company for
billable work hours approved by the Client at the agreed-upon hourly bill rate
(the “Fee”).  ClearPoint will pay the Company its Fee within thirty (30)
business days of invoice date.  If Client fails to pay ClearPoint, then
ClearPoint is not liable to the Company for such fee. The Company will carry and
maintain sufficient workmen’s compensation, liability and other insurance
customary in this industry covering all Temps placed with a Client.  The Company
will be solely responsible for the payment of all Temp wages, benefits,
applicable taxes (including, but not limited to, social security, federal,
state, local or any other employee payroll taxes) and insurance costs arising
from the Company’s performance of the services requested by Client.  The hourly
bill rate includes payment for all taxes, fees, fringe benefits, insurance,
workmen’s compensation coverage, profit and overhead.  The Company shall use
ClearPoint’s web-based computer program for time reporting.
 
On the date hereof, The Company will transfer the Transferred Accounts
(Transferred Accounts are defined those contracts listed in Exhibit A of the
Assignment and Assumption Agreement and Bill of Sale dated November 18, 2009
entitled “Contracts”) detailed on Attachment A hereto, which during the first
full week after operational transfer thereof (which shall be no later than
December 14, 2009)  shall meet or exceed minimum billings of $96,153 for such
week (the “Guaranteed Billings”).  In the event that the billings for such
Transferred Accounts do not meet or exceed the Guaranteed Billings, Staffchex
shall immediately transfer additional accounts sufficient to reduce the
shortfall to zero.  ClearPoint in its Reasonable Discretion can accept or reject
Transferred Accounts; for purposes of this agreement, Reasonable Discretion may
include, but not be limited to, for reasons of pricing, safety and risk, credit
worthiness, and rejection by the network.
 
ClearPoint agrees that through the Effective Date, the Compensation shall be
capped at 1.25% of weekly collections.  As of the Effective Date  , the Company
shall adjust the Compensation to ClearPoint to seventy-five one hundreds of one
percent (0.75%) of all collections from the its billings for temporary staffing
services provided by the Company, regardless of whether such services were
provided through the Network (the “Compensation”); provided that this amount
shall be payable in two portions (1) Twenty-five one hundreds of one percent
(0.25%), ,to the extent not already paid by Staffchex, shall be payable weekly
from Effective Date through January 31, 2010; (2) the balance, Fifty one
hundreds of one percent (0.50%) (the “Deferred Percentage”) of the total
collections during each calendar month from Effective Date through January 31,
2010 will be deferred and added to the second portion ($3,105) of the Prior
Compensation noted below (Deferred Percentage multiplied by collections from the
Effective Date  through January 31, 2010 during each calendar month divided by
52 plus $3,105) but without any additional amounts calculated for interest or
similar compensation (the “Deferred Amount”) and thereafter the Compensation
will be due and payable on each Payment Date (as defined below).  Past due
Compensation owed through the Effective Date (collections from September 28
through the Effective Date calculated at 1.25% less amounts previously paid)
will be paid in equal weekly installments commencing March 1, 2010 through May
31, 2010 in addition to other amounts owed.


For the six (6) month period commencing February 1, 2010 and ending July 31,
2010, the average monthly billings for Transferred Accounts (and any additional
transferred accounts transferred by Staffchex), measured at the end of such six
(6) month period, shall meet or exceed a minimum of $625,000 per month.  In the
event the billings from the Transferred Accounts and additional transferred
accounts do not meet the $625,000 minimum average described above, then five
percent (5%) of the shortfall between the actual billings and the $625,000
minimum average described above will be due and payable in equal installments
over the sixteen week period beginning with the payment in September 1,
2010.  Staffchex, at its own expense, shall have the right to audit or have an
independent third party audit the directly relevant financial records generated
by ClearPoint for the limited purpose of verifying the accuracy of the amount of
the billings with respect to the Transferred Accounts and additional transferred
accounts.  Upon the date on which the billings from the Transferred Accounts and
additional transferred accounts meet or exceed a total of $307,682 per week for
six (6) consecutive weeks, ClearPoint shall immediately pay a success fee in the
form of an immediate transfer and assignment of all Eighteen Thousand Six
Hundred and Seven (18,607) shares of stock of Staffchex (the “Success Fee”) and
this Agreement shall automatically terminate and be of no further force and
effect without any further action by the parties hereto; provided however that
all provisions with respect to the payment of the Prior Compensation and any
Deferred Amount shall survive the termination of this Agreement without
reduction until paid in full in accordance with the terms hereof.  In connection
with the delivery of the Success Fee, ClearPoint hereby irrevocably constitutes
and appoints Staffchex and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of ClearPoint and in the name of
ClearPoint, from time to time in the discretion of Staffchex, for the purpose of
carrying out the terms of payment and transfer under the Success Fee, and to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the same.  This
power of attorney is a power coupled with an interest and shall be
irrevocable.  Except as set forth herein with respect to payment of the Deferred
Amount, payment of Compensation shall be made via wire transfer on Wednesday
(the “Payment Date”) of each week, commencing on the first Wednesday of every
week following the Effective Date of this Second Amendment, for the prior week’s
collections until this Agreement is terminated in accordance with its terms.
 
 
 

--------------------------------------------------------------------------------

 
 
Additionally, the Company agrees to continue to make a total of 104 weekly
payments which began on June 3, 2009 of $4,096.00, followed by fifty-two weekly
payments of $3,105.00 commencing on Wednesday June 1, 2011 for previous
Compensation (the “Prior Compensation”) owed through February 28, 2009, which
amounts are inclusive of principle and interest.  Amounts included in Prior
Compensation may not be waived or terminated as a result of any other clause
contained herein.


If ClearPoint fails to receive payment of Compensation, Deferred Percentage,
Prior Compensation or any other amount due and payable in connection with this
Amendment No 2 on any given Payment Date, it shall be deemed a material breach
of this Agreement.  If the Company fails to make any given payment to
ClearPoint, they will have ten (10) business days (the “Cure Period”) to cure
any delinquency and bring all subsequent payments which may have become due
current.   In the event that the Company fails to make payments as described
above during the Cure Period, the rate on all future collections will revert to
1.25% (the “Default Rate”).  Notice will be deemed to have been automatically
given in the event of non-payment.  In the event that any delinquent payments
are not made during the Cure Period, the Company hereby agrees to submit a
request to its receivables factoring company to pay ClearPoint directly for all
delinquent and prospective Compensation and Prior Compensation within two (2)
business days of the expiration of the Cure Period.  If the Company has not
contacted its receivables factoring company within two (2) business days of the
expiration of the Cure Period noted above, the Company hereby gives ClearPoint
express permission to contact the receivables factoring company directly to
request that receivables factoring company forward all future agreed upon fees
directly to ClearPoint in accordance with the terms of this Agreement.  The
Company shall provide ClearPoint access to all reporting regarding lockbox
receipts and weekly submissions to the Company’s lenders, all on a weekly basis.


Within two (2) years after each year of this Agreement, ClearPoint shall have
the right to have an independent third party (the “Auditor”) audit the directly
relevant financial records generated by the Company for the limited purpose of
verifying the accuracy of the amount of the payments owed to ClearPoint under
this Agreement.  ClearPoint may cause the Auditor to perform such an audit not
more than twice in any twelve (12) month period, however, if any discrepancies
are identified in an audit, then ClearPoint can thereafter perform such audits
not more than four (4) times per year.  ClearPoint shall give reasonable advance
written notice to the Company, and each audit shall be conducted during normal
business hours.  The expenses of the Auditor shall be paid by ClearPoint unless,
in any given audit, ClearPoint determines that the Compensation paid to
ClearPoint differs from that audit by more than five percent (5%), in which case
the reasonable expenses of the Auditor shall be paid by the Company.


The Company shall not be permitted to assign, convey, sell, transfer or lease
the Customer Account Property (or the underlying Customer Agreements)
transferred to the Company pursuant to that Asset Purchase Agreement, dated
February 28, 2008, by and between the Company and  ClearPoint, without obtaining
the prior written consent of ClearPoint; provided, however, ClearPoint’s consent
will not be required if the assignment, conveyance, sale, transfer or lease of
the Customer Account Property (or the underlying Customer Agreement) occurs
after February 28, 2012 and is part of a sale of all of the stock or all or
substantially all of the assets of the Company (whether by merger,
consolidation, sale of stock, operation of law or otherwise).
 
 
 

--------------------------------------------------------------------------------

 
 
2. Binding Effect.  All of the terms and provisions of this Agreement shall
remain the same in full effect and be binding upon and inure to the benefit of
and be enforceable by the heirs, administrators, personal representatives,
successors and assigns of the Parties hereto.


3. Governing Law.   This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law principles thereof.  Any legal action or proceeding arising
out of or in connection with this Agreement shall be brought in the federal or
state courts located in Philadelphia or Bucks Counties, Pennsylvania, and the
parties hereto irrevocably submit to the exclusive jurisdiction of such
courts.  Each of the parties hereto hereby irrevocably waives any objection to
the laying of venue, in personam jurisdiction or based on grounds of forum
non-conveniens which it may now or hereafter have to the bringing of any action
or proceeding in such jurisdiction.


4. Counterparts.   This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but all of which shall be considered one and
the same agreement.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this iLabor
Network Supplier Amendment No. 2 as of the date above.
 

CLEARPOINT RESOURCES, INC.    STAFFCHEX, INC.               By: /s/ Michael
Traina   By:
/s/ Ruben Garza 
  Name: 
Michael Traina
  Name:
Ruben Garza
  Title:
CEO
  Title:
CEO
                                STAFFCHEX SERVICING, LLC                     By:
/s/ Ruben Garza         Name: Ruben Garza         Title: CEO  

 
 
 

--------------------------------------------------------------------------------

 